PER CURIAM.
The husband appeals a final judgment of dissolution of marriage, contending that the trial court erred by inequitably distributing the marital assets, and that the lump sum and permanent periodic alimony awards are excessive. The wife cross-appeals, contending that the award of permanent periodic alimony was insufficient and that she should have been awarded attorney’s fees. We conclude that the trial court acted within the limits of sound discretion. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Rosen v. Rosen, 386 So.2d 1268 (Fla. 3d DCA 1980), review denied, 392 So.2d 1378 (Fla.1981). The wife’s request for attorney’s fees was properly denied. See Moebus v. Moebus, 529 So.2d 1163, 1166 (Fla. 3d DCA 1988), review denied, 539 So.2d 475 (Fla.1989), and cases cited therein.
Affirmed.